On November 14, 1995, it was ordered, adjudged and decreed, that on the charge of Count II: Deceptive Practices, a Felony, the defendant is sentenced to a term of five (5) years in the Montana State Prison. Defendant is given credit for 150 days already served. This sentence shall run concurrently with the sentence imposed in Cause No. BDC 87-121. Defendant shall be subject to the conditions as stated in the November 14,1995 judgment. It is further ordered that the motion by the State to dismiss Count I: Forgery, a felony is granted.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and requested that his hearing be continued.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the case shall be continued to the May 24, 1996 hearing.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal